Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5), Species I (Figs. 6-7) in the reply filed on 09/01/2022 is acknowledged.  The traversal is on the ground(s) that a drinking straw with an honed inside surface and a process of honing an inside surface of the straw are closely related.  This is not found persuasive because a search of additional mutually exclusive features in patentably distinct inventions constitutes a burdensome search and examination (structure of a straw requires different searching scope than structures and steps of working the honing machine). Also, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Therefore, elected claims 1-5 are addressed below. Non-elected claims 6-10 are withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 1, limitations reciting “where the outer layer is formed by a leveling machine” and “where the inner layer is formed by a honing machine” fail to enable one of ordinary skill in the art to make and/or use the invention, as applicant’s disclosure is lacking in the amount of direction provided by the inventor and the breadth of the claim. 
Firstly, applicant’s disclosure does not specify how the leveling machine handles,  manipulate, or materializes the outer layer. Paragraph 32 of the publication describes various support structures that constitute the leveling machine without any mention of how the material making up the outer layer is being handled so that the outer layer can take its form. Paragraphs 35-37 merely describe steps of placing a tubular body on a leveling machine, and leveling the tubular body. Since the tubular body 1 is shown in figure 1 to encompass both the outer layer and inner layer as made, the tubular body is merely placed onto the leveling machine, and is not formed by the leveling machine.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites "a tubular body", and "an outer layer surrounding the tubular body between the two openings". Figure 1 of the application shows tubular body 1 encompasses the inner and outer layers 12, 13. It is not clear how the outer layer 13 can be surrounding itself. The scope of the claim is indefinite, and addressed as best understood as "an outer layer surrounding an inner layer". 

In claim 1, limitations "where the inner layer is formed by a honing machine; wherein the honing machine comprises a honing driving member, a rotational member, and at least an abrasive element; the rotational member is joined to and engaged by the honing driving member to spin; the abrasive element is configured around the rotational member; and the tubular body is reciprocally worked by the abrasive element." constitute structure of the honing machine, and not part of the claimed straw structure defined in the preamble ("an environmentally friendly straw comprising: ..."). The claim limitation is indefinite as it is not clear how the structure of the honing machine further define the structure of the straw. This limitation is addressed as a product-by-process limitation. See MPEP 2113, Section I: ""[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
In claim 1, limitation reciting “where the outer layer is formed by a leveling machine” is unclear and indefinite. Since the paragraph 32 and 35-37 describe how the tubular body is being placed onto the leveling machine for measurement of straightness, it is unclear how the leveling machine is involved in the outer layer taking its form. 
In claim 1, limitation reciting “environmentally friendly” is a relative term, therefore rendering the scope of the claim indefinite. It is unclear what property or characteristic should be considered to meet this claim limitation. 
Claims 2-5 are rejected due to their dependencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 defines “an environmentally friendly straw” in the preamble and structures of the straw in the claim body. Although claim 1 mentions “a leveling machine” and “a honing machine” in a product-by-process limitation, the scope of the claim defines the straw as the product limited by the process done via the mentioned machine without the machine being positively recited. However, claims 2-5 fails to further distinguish any structure of the straw and therefore the claims are improper. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected, as best understood, under 35 U.S.C. 102(a)(2) as anticipated by Jiang (US 20200009759) or, in the alternative, under 35 U.S.C. 103 as obvious over Jiang (US 20200009759) in view of Tsumuraya (US 20060223427).
Re claim 1, Jiang discloses an environmentally friendly straw (straw 1’; fig. 8), comprising: 
a tubular body (body of 1’) having a through channel (11) inside connecting two openings (opening at opposite ends of straw 1’) respectively at two ends (opposite ends) of the tubular body; 
an outer layer (outer half portion of the finished straw wall; this claim interpretation is in light of applicant’s figures 6-7, showing one tube structure in figs. 6 before honing and fig. 10 with polished surface 13 after honing) surrounding the tubular body (see 112 rejection above) between the two openings; where the outer layer is formed by a leveling machine (items 21 ensure straightness of the stick during the drilling)
an inner layer (inner half portion of the straw 1’ wall that is drilled; see fig. 5, 6. 8), as an inner wall (see fig. 2) of the tubular body, surrounding the channel (11);
where the inner layer is formed by a honing machine (This limitation is addressed as a product-by-process limitation. See MPEP 2113, Section I: ""[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Since the structure of the straw product is met, “a product in the prior art made by a different process can anticipate a product-by-process claim”); 
wherein the honing machine comprises a honing driving member, a rotational member, and at least an abrasive element; the rotational member is joined to and engaged by the honing driving member to spin; the abrasive element is configured around the rotational member; and the tubular body is reciprocally worked by the abrasive element (the “honing machine” structural limitation is not positively recited because the preamble defines a straw. since the structure of the straw is taught and the honing machine is not a component of the straw, the limitation defining the honing machine has limited patentable weight aligned with the product-by-process claim).

In the alternative, Jiang does not explicitly disclose the inner layer being formed by a honing machine. 
However, Tsumuraya discloses a tubular structure having the inner surface formed by a honing machine (fig. 1). It is noted that while Tsumuraya does not disclose structure of the straw, Tsumuraya teaches relevant tubular structure with inner layer being formed by a honing machine, which is reasonably pertinent to the problem concerned by the applicant. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang to incorporate the teachings of Tsumuraya to have the inner layer formed/finished by a honing machine. Doing so would improve the quality of the inner surface by grinding away irregular portions as taught by Tsumuraya in paragraph 3. 

Re claim 2, Jiang discloses the environmentally friendly straw according to claim 1, wherein the honing machine further comprises a first reciprocal member connected to and engaging the rotational member into a reciprocal movement (the “honing machine” structural limitation is not positively recited because the preamble designates the claimed invention being the straw. Since the structure of the straw is taught and the honing machine is not a component of the straw, the limitation defining the honing machine has limited patentable weight aligned with the product-by-process claim).

Re claim 3, Jiang discloses the environmentally friendly straw according to claim 1, wherein the honing machine further comprises a second reciprocal member disposed to a side of the rotational member and engaging the tubular body into a reciprocal movement (the “honing machine” structural limitation is not positively recited because the preamble designates the claimed invention being the straw. Since the structure of the straw is taught and the honing machine is not a component of the straw, the limitation defining the honing machine has limited patentable weight aligned with the product-by-process claim).

Re claim 4, Jiang discloses the environmentally friendly straw according to claim 1, wherein the leveling machine comprises a plurality of support elements holding the environmentally friendly straw in between, a leveling driving member positioned to a side to the support elements, a leveling element configured to a bottom end of the leveling driving member for contacting the tubular body, and a straightness measurement member measuring a levelness of the tubular body (the “leveling machine” structural limitation is not positively recited because the preamble designates the claimed invention being the straw. since the structure of the straw is taught and the leveling machine is not a component of the straw, the limitation defining the leveling machine has limited patentable weight aligned with the product-by-process claim).

Re claim 5, Jiang discloses the environmentally friendly straw according to claim 4, wherein a bottom side of the leveling element has a trough; inside and along the trough, there is a protrusion and a plurality of recesses next to the protrusion's two ends, respectively; and a cushion element is beneath each support element (the “leveling machine” structural limitation is not positively recited because the preamble designates the claimed invention being the straw. since the structure of the straw is taught and the leveling machine is not a component of the straw, the limitation defining the leveling machine has limited patentable weight aligned with the product-by-process claim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752